Citation Nr: 0634744	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-00 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
sensorineural hearing loss, including the issue of whether 
service connection may be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus, including 
the issue of whether service connection may be granted.

3.  Entitlement to service connection for residuals of a 
right lower leg injury. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 until January 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2003 and May 2003 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The appeal initially included a claim for entitlement to an 
increased evaluation for Post Traumatic Stress Disorder.  In 
a July 2004 rating decision, the RO granted an increased 
rating evaluation of 70 percent.  Applicable law mandates 
that when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  In the present case however, the veteran had advised 
the RO in statements dated in July 2003 that he desired a 
rating of at least 70 percent and in March 2004 that he 
desired a rating of 60 percent or more.  The RO in its 
notification of the July 2004 decision advised the veteran 
that based upon his statements, a grant of 70 percent for 
PTSD was a full grant of benefits and the appeal would not be 
continued.  The veteran and his representative have not 
disputed this and as such, the veteran's claim for an 
increased evaluation is not presently before the Board.


FINDINGS OF FACT

1.  The June 1994 rating decision denying claims for 
entitlement to service connection for sensorineural hearing 
loss and tinnitus is final.  

2.  The evidence associated with the claims file subsequent 
to the June 1994 rating decision relates to an unestablished 
fact necessary to substantiate the claim for entitlement to 
service connection for hearing loss and raises a reasonable 
possibility of substantiating the claim.

3.  The evidence associated with the claims file subsequent 
to the June 1994 rating decision relates to an unestablished 
fact necessary to substantiate the claim for entitlement to 
service connection for tinnitus and raises a reasonable 
possibility of substantiating the claim.

4.  Bilateral sensorineural hearing loss was not manifested 
during service and is not causally or etiologically related 
to service.  

5.  Tinnitus was manifested during service and is causally or 
etiologically related to service.

6.  There is no clear and unmistakable evidence that the 
veteran, upon entry into active duty in July 1970, had a pre- 
existing right lower leg disability. 

7.  Residuals of a right lower leg injury were not aggravated 
during service and are not causally or etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1994 determination 
wherein the Board denied the veteran's claim of entitlement 
to service connection for hearing loss is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2006).

2.  Evidence received since the final June 1994 determination 
wherein the Board denied the veteran's claim of entitlement 
to service connection for tinnitus is new and material, and 
the veteran's claims for that benefit is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2006).

3.  The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2006).

4.  The criteria for entitlement to service connection for 
tinnitus have been approximated.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

5.  The presumption of sound condition is not rebutted in 
this case, and therefore, a right lower leg disorder, as a 
matter of law, cannot be said to have existed prior to the 
veteran's entry into active duty in July 1970. 38 U.S.C.A. 
§§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2006); 
VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).

6.  The criteria for entitlement to service connection for 
residuals of a right lower leg injury have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  A claim for service connection for 
bilateral hearing loss and tinnitus was previously considered 
and denied by the RO in June 1994.  The June 1994 decision 
denied the claim as there was no evidence of exposure to 
acoustic trauma in service and no evidence the bilateral 
sensorineural hearing loss or tinnitus was related to 
service.  The veteran did not appeal the decision and as such 
the June 1994 decision represents a final decision.  
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103. 

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, 
or undertake an examination of the merits of the claim.  The 
Board will therefore undertake a de novo review of the new 
and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In a November 2002 letter, the RO advised 
the veteran that the claims for service connection for 
hearing loss and tinnitus were previously denied and evidence 
demonstrating the condition was incurred in or aggravated in 
active duty was necessary to reopen the claim.  The RO 
explained a hospital report or examination would not be 
sufficient to reopen the claim as such evidence would not 
demonstrate a nexus.  The RO suggested the best evidence to 
submit was a statement from a physician who treated the 
veteran shortly after service.  This notification letter 
would satisfy the requirements of Kent.  Additionally, as the 
Board finds the evidence associated with the claims file is 
sufficient to reopen the claims a deficiency in notice, if 
any, does not inure to the veteran's prejudice.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

At that time of the June 1994 rating decision the evidence of 
record consisted of service medical records, a VA examination 
and VA outpatient treatment records.  Subsequently, the 
veteran submitted evidence of receipt of the Combat 
Infantryman's Badge and other commendations.  Additional VA 
outpatient treatment records and another VA examination dated 
in November 2004 have been associated with the claims file.  
The RO granted service connection for PTSD based in part upon 
the combat status in a rating decision dated in February 
2003.  The February 2003 rating decision, however, did not 
appear to consider the effect of combat service on the 
veteran's claims for service connection for tinnitus and 
hearing loss.  

The evidence submitted subsequent to the June 1994 rating 
decision is new, in that it was not previously of record, and 
is also material.  In June 1994, the claim was denied as 
there was no diagnosis of bilateral sensorineural hearing 
loss or tinnitus during service and no evidence of a nexus.  
The additional evidence is "material" because the veteran's 
combat service would allow the application of 38 U.S.C.A. 
§ 1154 and therefore the exposure to acoustic trauma 
described by the veteran would be presumed so long as it was 
consistent with combat service.  The fact that the RO granted 
the veteran's PTSD claim based upon combat service also 
reflects the veteran was exposed to acoustic trauma during 
service.  This evidence therefore relates to the 
unestablished element of inservice incurrence as it reflects 
inservice exposure to acoustic trauma.  

The additional evidence received since the June 1994 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claims for service connection for bilateral 
sensorineural hearing loss and tinnitus are reopened.

Duty to Notify and Assist

Having reopened the claims for service connection, the Board 
is required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in November 2002 and April 2003. 

The November 2002 letter advised the veteran of the 
information and evidence that would establish entitlement to 
service connection.  The RO explained VA's duty to assist and 
indicated VA would make reasonable efforts to obtain relevant 
records related to the claim.  The RO advised the veteran 
that the claims for hearing loss and tinnitus had previously 
been denied and as such evidence not previously considered 
demonstaring the condition was incurred in or aggravated by 
active duty was needed.  The RO advised the veteran that 
medical evidence was requested from the Shreveport Medical 
Center and that an examination would be scheduled.  The RO 
requested the veteran notify the VA in writing if he had no 
additional evidence to submit in order to reduce the time to 
adjudicate his claim.  

The April 2003 letter advised the veteran of the evidence 
needed to establish entitlement to his claim for service 
connection for a lower right leg condition.  The RO reminded 
the veteran of VA's duties.  The RO indicated that evidence 
demonstrating the claimed condition exists and is medically 
related to a disease, injury or event in service was needed.  
The RO specifically requested evidence demonstrating 
continuous treatment for the lower right leg from the time of 
discharge until the present.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claims for service 
connection for bilateral sensorineural hearing loss and a 
right lower leg injury are being denied, no disability rating 
or effective date will be assigned.  While the claim for 
service connection for tinnitus is being granted, the RO 
will, upon issuance of this decision, assign a disability 
rating and an effective date for service connection.  
Proceeding with this matter in its procedural posture would 
not therefore inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records, lay statements and 
VA medical records are associated with the claims file.  
Additionally, the veteran was afforded a VA examination in 
connection with his claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.



The Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).




Bilateral Sensorineural Hearing Loss

Hearing loss disability claims are governed by 38 C.F.R. §  
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. §  3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent.  38 C.F.R. §  3.385. 

The veteran underwent a VA examination in November 2004 to 
assess the presence and severity of any disability.  This 
examination found auditory thresholds above 40 decibels in 
the 3000 and 4000 hertz frequencies in the right ear and 
thresholds above 40 in the 3000 and 4000 hertz frequencies in 
the right ear.  Thus, the veteran has a current hearing loss 
disability that meets the criteria of 38 C.F.R. § 3.385.  

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease.  38 U.S.C.A. § 1154(b).  So long as 
the evidence is consistent with the circumstances, conditions 
or hardships of such service, the fact that there is no 
official record of such incurrence or aggravation in such 
service is of no consequence.  Every reasonable doubt shall 
be resolved in favor of the veteran.  Id.  The phrase 
"engaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase does not apply to veterans who merely served in a 
general "combat area" or combat zone, but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (Oct. 18, 1999).  The veteran has submitted proof of 
receipt of the Combat Infantryman's Badge.  Based upon this 
evidence, the Board finds the veteran engaged in combat with 
the enemy during his active service and is entitled to the 
presumption of 38 U.S.C.A. § 1154(b). See VAOPGCPREC 12-99 
(Oct. 18, 1999).  

As the veteran demonstrated service in combat, his exposure 
to acoustic trauma during service is presumed.  38 U.S.C.A. 
§ 1154(b).  The remaining element is competent medical 
evidence of a nexus.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence of record concerning hearing loss consists of a 
July 1992 VA examination, a December 2002 VA outpatient 
treatment record and the November 2004 VA examination.  The 
July 1992 VA examination found a hearing loss disability 
consistent with 38 C.F.R. § 3.385 but failed to provide an 
opinion as to the etiology of the disability.  In December 
2002, the veteran was seen at a VA Medical Center where he 
complained of hearing loss.  The physician noted exposure to 
acoustic trauma during the military per the veteran's report.  
The physician did not indicate that any hearing loss present 
was related to this exposure.  

The VA examiner in November 2004 reviewed the claims file and 
was specifically asked to provide an opinion as to whether 
the hearing loss was related to combat duties.  The examiner 
noted the veteran was exposed to acoustic trauma during 
service in the military and through recreational hunting.  
The veteran's entrance examination for service indicated 
normal hearing acuity bilaterally.  The examiner noted there 
was no separation examination in the claims file.  As such, 
the examination indicated there was insufficient information 
to determine the etiology of the hearing loss without 
resorting to speculation.  

Thus, the only nexus opinion states that a finding that the 
hearing loss was caused by service would require speculation.  
The law has recognized in this regard that service connection 
may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993). 

Nor is there any evidence of continuity of symptomatology.  
The first indication of hearing loss is the July 1992 VA 
examination (i.e. approximately 20 years after the veteran's 
separation from service).  The next treatment record 
associated with the claims filed is ten years later, in 
December 2002.  These gaps in evidence constitute negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  The 
gaps in evidence also illustrate that the hearing loss 
disability was not manifested to a compensable degree within 
one year of the veteran's separation from service.  
Therefore, service connection based upon 38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309 is not warranted.

The preponderance of the evidence is against the claim for 
service connection for bilateral sensorineural hearing loss.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Tinnitus

The veteran seeks service connection for tinnitus.  In his 
application for benefits, the veteran reported exposure to 
firing weapons, explosives, heavy equipment, and exposure to 
acoustic trauma from friendly and enemy fire.  He explained 
there was no ear protection.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is at an approximate balance and the appeal will be 
granted.

The veteran has a current disability as reflected in the 
November 2004 VA examination which documented constant 
tinnitus.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

The Board has found the veteran engaged in combat with the 
enemy during service.  As such, his description of exposure 
to firing weapons, explosives, using heavy equipment, and 
exposure to friendly and enemy fire during active service is 
sufficient to constitute the inservice incurrence.  
38 U.S.C.A. § 1154(b).  

The final element is competent medical evidence of a nexus 
between the current tinnitus and the exposure to acoustic 
trauma in service.  The veteran underwent a VA examination in 
July 1992 which reflected tinnitus.  The veteran related a 
history of military acoustic trauma exposure, difficulty 
understanding speech in noise and bilaterally disturbing 
tinnitus.  The July 1992 VA examiner noted the onset of the 
tinnitus was around 1971 following exposure to an explosion 
while in the military.  The tinnitus was described as 
periodic and rated as severe, annoying, and disturbing.  The 
veteran reported the tinnitus resulted in him being unable to 
enjoy quiet and disrupted his sleep. 

The veteran underwent a VA examination in November 2004 
during which he reported tinnitus that began while in Vietnam 
in 1971.  The veteran described it as a constant high-pitched 
tinnitus.  The examiner noted the veteran was exposed to 
acoustic trauma during service in the military and through 
recreational hunting.  The examiner reported there was no 
indication of treatment for tinnitus in the service medical 
records and as such there was insufficient information to 
determine the etiology of the tinnitus without resort to 
speculation.  

Thus, there are two opinions as to the etiology of the 
tinnitus.  One attributes the tinnitus to military service 
and the other indicates suggests such an etiology would be 
speculative.  There can be no doubt that further medical 
inquiry could be undertaken with a view towards development 
of the claim, but such would not materially assist the Board 
in this determination.  Under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for tinnitus will 
be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  Given this mandate, the Board provides clarifies the 
reasons for the denial of service connection for hearing 
loss, in view of the award of the benefit as to tinnitus.  

Unlike regulatory provisions defining a hearing loss 
"disability" under 38 C.F.R. 
§ 3.385, above, there are no similar provisions relative to 
establishment of service connection for tinnitus.  While the 
veteran may posit that hearing loss is attributable to 
military service, he is not shown to have the requisite 
competence to render such an opinion - especially one 
involving the evaluation of numeric test data resulting from 
clinical testing and applied to VA's regulations.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Cromley v. 
Brown, 7 Vet. App. 376 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

However, with regard to tinnitus, apart from the finding that 
the veteran was exposed to acoustic trauma in service, he is 
competent to report the continuation of such symptoms since 
that time, and competent medical opinion has not wholly found 
ruled such a nexus out.  

Accordingly, service connection for tinnitus will be granted.  


Residuals of a Right Lower Leg Injury

The veteran seeks service connection for a right lower leg 
injury.  Specifically, the veteran alleges that his military 
service aggravated a pre-existing disability from a childhood 
injury to his right lower leg.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection may be established for disability 
resulting from aggravation in line of duty in the active 
military, naval, or air service of a preexisting injury or 
disease. 38 U.S.C.A. §§ 1110, 1131.  A pre-existing disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. 38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service. 
Id.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened. Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  Accordingly, "a lasting worsening of the condition" 
-- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required. 
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  In VAOGCPREC 
3-2003, the VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service. The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition. See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the veteran's pre-induction records dated in 
July 1970 reflect the veteran had a scar on the right leg but 
fail to note any right leg disability associated with this 
scar; thus, he is presumed to have entered service in sound 
condition. 38 U.S.C.A. §§ 1111, 1132; Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994).  Because the presumption of soundness 
has attached, VA holds the burden of proving by clear and 
unmistakable evidence that both (1) the veteran's disease or 
injury pre-existed service and (2) that such disease or 
injury was not aggravated by service. VAOGCPREC 3-03.

The veteran contends he has a right leg injury during 
childhood.  The evidence of record includes a service medical 
record dated in December 1970 reflecting treatment for cramps 
in the right leg.  At that time the veteran reported trauma 
in the right leg in childhood with adhesions.  After service, 
VA outpatient treatment records include May 2003 treatment 
records during which the veteran reported a deep laceration 
in the right lower leg as a child.  

The medical evidence which refers to an injury prior to 
service is based entirely upon the veteran's history.  The 
Court has held that the transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Similarly, the law has provided that history provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  There is no 
competent medical evidence of record to elucidate the nature 
of the injury; any residuals; the course of treatment, or any 
other factors that may enable the Board to gauge any relevant 
information as to its preexistence.  As such, the veteran's 
history alone, without any corroborating medical evidence of 
the injury during childhood, is insufficient to overcome the 
presumption of soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Under a theory of direct entitlement to service connection, 
the veteran has a current disability as illustrated by the VA 
treatment records dated in May 2003.  As noted above, during 
service, the veteran was seen in December 1970 for complaints 
of cramps in the right leg.  The veteran reported trauma in 
the right leg in childhood with adhesions.  X-rays were 
ordered.  No subsequent service medical records address the 
right leg condition.

The remaining question is whether there is competent medical 
evidence of a nexus.  The May 2003 VA outpatient treatment 
records indicate the area swelled and dragged when the 
veteran moved his foot.  Clinical examination revealed an 8 
centimeter transverse scar which moved with the muscles when 
the ankle flexed.  A fluid filled 5 centimeter cyst was noted 
below the scar.  The diagnostic impression was scar tissue, 
need scar revision and large ganglion cyst or facial cyst.  A 
consultation was requested in May 2003 to assess a cystic 
mass with intermittent pain.  The veteran was able to walk 
and maintain his lifestyle without difficulties.  Physical 
examination revealed a 2 x 3 sycstic mass in the subcutaneous 
tissue of the right lower extremity anterior inferior to a 
scar.  The plan was to return in 6 months to determine if he 
wanted surgical correction of the mass.  No subsequent 
complaints, treatment or diagnoses for residuals of the 
injury exist.  As such, there is no medical evidence which 
relates the current cyst to the cramps during service.  

Nor is there any evidence of continuity of symptomatology.  
The first indication of a right leg disability is the May 
2003 VA treatment record (i.e. approximately 31 years after 
the veteran's separation from service).  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of an April 2003 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in an April 2003 letter of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
current right leg disorder is related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu, above.  

Thus, the preponderance of the evidence is against the claim 
and the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert, above.  

ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral sensorineural hearing 
loss is reopened.  To this extent and to this extent only, 
the appeal is granted.

Service connection for hearing loss is denied.

New and material evidence having been submitted, the claim 
for service connection for tinnitus is reopened.  

Service connection for tinnitus is granted.

Service connection for residuals of a right lower leg injury 
is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


